Title: To James Madison from James Monroe, 11 August 1806
From: Monroe, James,Pinkney, William
To: Madison, James

No. 2. (written by W. Pinkney)
Sir,
London Aug. 11th. 1806.

It was intimated to us by Sr. Francis Vincent, soon after the Date of our last, that, as the State of Mr. Fox’s Health was not likely soon to permit him to attend to us on the Subjects of our mission, Lord Grenville wd. be asked to communicate with us in his Stead; and Sir Francis promised that he wd. endeavour without Loss of Time to arrange with Lord Grenville to that Effect.
On the first Instant Sr. Francis informed us, by a Note to Mr. Monroe, that Ld. Grenville had been applied to & that he would fix an early Day for our Reception.  Believing that we shd. not make the most profitable use of the opportunity, if we waited for a Note from Lord Grenville, we determined to write to him immediately & request him to appoint a Time for receiving us.  He accordingly appointed Monday the 4th. which on Account of an interfering Engagement not at first adverted to, was changed to the Day following.
His Lordship recd. us with great Cordiality; but, as we had expected, was not prepared to enter into any formal Consideration of the Subjects embraced by our Commission, which, as the Letter of Credence had been delivered to the King and had not been seen by Lord Grenville, we thought it advisable to submit to his perusal.  He told us that he was at present able to say little more than that his Majestys Govt. was earnestly desirous of giving the most prompt & effectual attention to what we had to propose, & of ajusting satisfactorily whatever was in any Degree calculated to disturb the good understanding which ought to subsist between us—that he had always entertained & acted upon a sincere Disposition to cultivate the most friendly Connection & Intercourse with the U. S.; and that he cd. say for his Colleagues that such was their Disposition also—that we were aware that the Delay we had hitherto experienced arose entirely from the Illness of Mr. Fox, to whose Department Subjects of this Description peculiarly belonged—that he himself, having only recently returned to a Situation of Confidence in His Majesty’s Councils, was of course but very imperfectly acquainted with those intermediate Transactions & Discussions which had a Bearing upon the Relations of the two Countries; that he could not therefore at this Moment, undertake even to converse with us upon them, otherwise than very loosely & informally; but that he should notwithstanding be glad to hear from us a Statement of the principal points which it was supposed our Negotiation wd. involve.  His Lordship added that if Mr. Fox shd. unfortunately continue to be disqualified by Indisposition from attending personally to the Affairs of our Mission, it wd. be necessary to receive his Majesty’s pleasure whether this important Duty shd. be committed to some other of the Secretaries of State, or to Commrs. to be specially appointed to treat with us; and that this wd. not be delayed beyond the actual Necessity of the occasion.
The Statement which his Lordship invited was of course given with as much Minuteness as was thought to be prudent, and it drew from him several Remarks some of which altho not very interesting it may be proper to state.
On the Subject of the Impressment of our Seamen he suggested Doubts (which we endeavoured to remove by suitable Explanations) of the practicability of devising the Means of Discrimina. between the Seamen of the two Countries, within (as we understood him) their respective Jurisdictions, and he spoke of the Importance to the Safety of G.B., in the present State of the power of her Enemy, of preserving in their utmost Strength the Right & the Capacity of Govt. to avail itself in War of the Services of its Seamen.  These observations were connected with frequent professions of an earnest Wish that some liberal & equitable plan shd. be adopted for reconciling the Exercise of this essential Right with the just Claims of the U. S. and for removing from it all Cause of Complaint & Irritation.
To a very brief Sketch of the Views of our Govt. relative to belligerent proceedings in the Vicinity of our Coasts & Harbours he replied that there could be no Objection on their part to a suitable provision on that Head.  And as this Topic recalled the Recollection of Captain Whitby’s outrages at N. York, his Lordship took occasion to say that if they had been truly represented they wd. meet with the severest Censure here; that Captain Whitby cd. not be condemned upon such grave Charges unheard; but that he wd. return to answer for his Conduct.
To what was suggested by us on the Subject of Contraband he replied only that he and Mr. Jay had copied the Enumeration in their Treaty from the British Treaty with Sweden.
Upon the Commercial Subject very little was said on either Side.  For obvious Reasons it was not tt. proper that we shd. do more than lead to it in a very general way.  On the West Indian Branch of it Ld. Grenville remarked that he did not feel the Difficulties which were supposed by many to belong to it, and that he regretted that the 12th. Art. of Mr. Jay’s Treaty had not been retained, as it would have prepared the Way for the more complete Admission of the US. into that Trade.  We inferred from the little that passed on this point that Lord Grenville looked to a prevailing prejudice here, at Variance with his own Opinion, as likely to oppose itself to our Views.
As the Illness of Mr. Fox had hitherto restrained Mr. Monroe from sending to him a Note which he had prepared on the Subject of Captain Whitby’s proceedings, he took the Oppy. afforded by this Interview of asking the opinion of Ld. G. as to the Course which, in reference to that interesting Object, wd. now be most proper, intimating at the same time his own Desire that his Communica., delayed thus long by Motives of Delicacy & Respect towards Mr. Fox, shd. as soon as possible be brought under the serious Consideration of His Majestys Government.  Lord Grenville stated his opinion & his Wish to be that the Note shd. be retained for the present.
On the 7th. Mr Fox underwent the Operation of Tapping, by which he was much relieved, and his Friends have since great Hopes of his permanent Recovery.
On the 9th. we called on Sir Francis Vincent & stated to him what had passed with Lord Grenville.  He now assured us that Mr. Fox wished extremely to act in our affairs himself, and that the late favorable Appearances seemed to justify an Expectation that his Convalescence wd. be sufficiently rapid to enable him to indulge that Wish.  He even went so far as to express his Conviction that if there was one Reason more than another why Mr. Fox was at this Time particularly anxious to remain in office, it was his strong Desire to settle personally with us every Question relative to our Country.
The public papers will inform you that Ld Lauderdale has been sent by this Govt. to Paris on the Subject of Peace.  According to some opinions the Basis & the Forms had been settled by previous Correspondence, & his Lordship was simply to perform the office of signing a Treaty already ajusted.  Others have supposed that he has been sent to make the usual Experiment, and others agree that, altho much has been agreed upon, there are certain points upon which this Govt. has been misunderstood by that of France, which require to be explained by an Envoy, and are of course still open.
The Terms of Mr. D’Oubril’s Treaty are yet unknown, & the Treaty itself is in all Respects as mysterious as at first.
We need not suggest to you the various Conjectures which it wd. be possible to form as to the Cause to which it is owing that our Negotiation is not yet in Train, & as to the probable Effect of our Mission.  We have not been inattentive to what has passed here & upon the Continent; but we are disposed to give Credit to the professions of just & amicable Views which we have so often heard, and to the precise assurances, which have so frequently been given to us, that Mr Fox’s Illness alone has suspended our progress.
In the actual State of Things it would be vain, & probably injurious, and certainly harsh, to be very urgent for Dispatch.  You may be assured, however, that we shall lose no Opportunity of fulfilling the just Expectations of our Government with as little Delay as possible.  We have the Honor to be &c.

Jas Monroe
Wm. Pinkney

